Citation Nr: 0703359	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  03-36 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
November 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

This matter has previously been before the Board, and was 
remanded in July 2005 for further evidentiary development.  
All actions required in the remand order were not taken, and 
it is necessary to remand the claim again to correct this 
deficiency.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This case has previously been before the Board for 
adjudication, and was remanded in July 2005 for further 
evidentiary development.  In the remand order, the veteran 
was to be afforded a new, comprehensive VA examination 
addressing the etiology of any diagnosed right knee 
disability.  The veteran's service medical records indicate 
treatment for right knee symptoms in May 1972, as well as a 
history of a "trick" knee noted in both the induction and 
separation physical examination reports.  Additionally, in 
August 2002, the veteran was diagnosed with a cystic growth 
of the right medial knee with chronic pain and degenerative 
arthritis.  The RO was to afford the veteran an examination 
to determine if this right knee disability was incurred in 
service, or, alternatively, if it pre-existed service, 
whether it was aggravated therein.  The Board specifically 
noted that there are different legal standards that apply to 
claims for service connection on a direct incurrence versus 
an in-service aggravation basis and the requests for opinions 
were worded accordingly.  These instructions were not 
complied with.  

While the veteran was afforded a VA examination in June 2006 
pursuant to the Board's remand order, the report of this 
examination did not address the specific questions posed by 
the Board.  The Board's July 2005 remand order was very 
detailed, with explicit requirements for a medical opinion, 
based on a claims file review, addressing the issue of 
incurrence and/or aggravation of a current right knee 
disability in service.  It does not appear that the examining 
physician's assistant (PA) reviewed the Board's instructions 
upon assessing the veteran, as he did not provide any opinion 
regarding the etiology of the veteran's right knee 
disability.  It was therefore improper to issue a 
supplemental statement of the case (SSOC) at this point, as 
the examination findings were inadequate.  

With respect to a remand order from the Board, it confers on 
the veteran, as a matter of law, the right to compliance with 
stated instructions.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Where the remand order of the Board is not 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  As such, the Board finds that this case is 
not ready for appellate review and must be remanded for 
compliance with the July 2005 remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an orthopedic 
examination, by a physician, for the 
purpose of determining whether he has a 
right knee disability that began during 
service, was aggravated by service, or is 
related to some incident of service. 

The RO must send the claims file to the 
examiner for review, and the physician 
must indicate that the claims file was 
reviewed, to include (a) the veteran's 
service entrance examination and 
service entrance history; (b) the 
veteran's April 1972 service discharge 
examination; (c) service medical 
records of examination and treatment of 
the right knee dated on May 1, 1972, 
and May 10, 1972; (d) a private record 
of treatment dated in May 1974; (e) a 
VA treating clinician's opinion that 
the veteran's right knee disability was 
linked to a clinical finding of 
recurrent swelling of the medial aspect 
of the right knee recorded in the 
service medical records, dated in 
August 2002; and (f) any follow-up 
records of treatment, X-rays, or 
prosthetic clinic records.

Because of the law and regulations that 
apply to the particular facts in this 
case, the examiner is asked to address 
several questions that have different 
standards of proof (i.e., clear and 
unmistakable and equipoise).

Following a review of the relevant 
medical records in the claims file, the 
clinical evaluation, and any tests that 
are deemed necessary, the examiner is 
asked to opine whether the veteran 
undebateably had a right knee disability 
prior to service and, if so, whether it 
is undebateable that the preexisting 
right knee disability was not aggravated 
by service. 

The clinician is advised s that 
aggravation for legal purposes is defined 
as a worsening of the underlying 
condition versus a temporary flare-up of 
symptoms.

      If it is determined that the veteran 
did not undebateably have a right knee 
disability prior to service, the 
examiner is asked to opine whether it 
is at least as likely as not (50 
percent or greater probability) that 
any right knee disability that may 
currently be present began during or is 
linked to any incident of or clinical 
finding recorded during service (e.g., 
recurrent swelling of the medial aspect 
of the right knee recorded in the 
service medical records).

      If no such determination can be made 
without resort to speculation, the 
examiner should so state.

3.  After the development requested above 
has been completed to the extent possible, 
readjudicate the claim for service 
connection for a right knee disability.  
Such readjudication should include 
consideration of whether the presumption 
of soundness is for application and, if 
so, the effect of such presumption.  See 
VAOPGCPREC 3-2003. If the benefit sought 
on appeal is denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).

